Citation Nr: 0820047	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating greater than 10 
percent for diabetes mellitus. 

2.  Entitlement to an increased initial rating greater than 
10 percent for diabetic retinopathy and maculopathy.  

3.  Entitlement to an increased initial rating for peripheral 
neuropathy of the right upper extremity. 

4.  Entitlement to an increased initial rating for peripheral 
neuropathy of the left upper extremity.

5.  Entitlement to total disability based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating greater than 10 percent for diabetes 
mellitus and that granted service connection and ten percent 
ratings each for diabetic retinopathy,  and peripheral 
neuropathy of the right and left upper extremities; and from 
an October 2005 rating decision that denied entitlement to 
total disability based on individual unemployability (TDIU).  

In February 2006, the veteran requested a hearing before the 
Board sitting at the RO on the issue of TDIU, but he withdrew 
the request in writing in March 2006. 


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is controlled with diet 
without medication or restriction of activities.  There is no 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions. 

2.  The veteran experienced mild bilateral diabetic 
retinopathy in 2004 and 2005; however there was no active 
pathology thereafter.  The veteran's most restricted visual 
acuity measured during the period of the appeal was 20/70 in 
the right eye and 20/40 in the left eye on one examination 
and 20/50 bilaterally on a second examination.  Recent 
examinations showed severe degradation in field of view, 
glaucoma, and emergence of senile cataracts not related to 
diabetes.  

3.  The veteran is right handed.  He experiences numbness and 
pain in both upper extremities.  Electrodiagnostic studies 
indicate latency and decreased amplitude of medial nerve 
transmissions.  There is no paralysis, muscle atrophy, loss 
of strength, incoordination, tremor, deformities, inability 
to extend or flex fingers or wrist or make a fist, or 
defective opposition or abduction of the thumb.  

4.  The veteran's service-connected disabilities arise from a 
common etiology with a combined rating of 60 percent.  
However, the veteran's service connected disabilities do not 
impose impairment so severe that it is impossible for the 
average person to secure and follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 10 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2007). 

2.   The criteria for an increased initial rating greater 
than 10 percent for diabetic retinopathy and maculopathy have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, § 4.76, 4.76a, 4.84a, Diagnostic Code 6006 (2007).  

3.  The criteria for an increased initial rating greater than 
10 percent for peripheral neuropathy of the right upper 
extremity have not been met.  38 U.S.C.A. § 1155, 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, § 4.124a, Diagnostic Code 8515 
(2007).  

4.  The criteria for an increased initial rating greater than 
10 percent for peripheral neuropathy of the left upper 
extremity have not been met.  38 U.S.C.A. § 1155, 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, § 4.124a, Diagnostic Code 8515.  

5.  The criteria for total disability based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In correspondence in March 2004 and August 2005, the RO 
provided notice that met these requirements with the 
following exceptions.  

Regarding the original claims for service connection for 
retinopathy and upper extremity peripheral neuropathy, VA 
must review the information and the evidence presented with 
the claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify with regard to these issues has been 
satisfied.

Regarding the claims for increased rating for diabetes 
mellitus and for TDIU, VA must notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App 37 (2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44. 
In this case, the notices provided in March 2004 and August 
2005 did not contain a general description of the tests and 
measurements whose results would be used to assign a rating 
under the appropriate diagnostic codes.  The notice also did 
not specifically request that the veteran provide evidence of 
the impact of his disabilities on his daily life and 
employment. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  To do this, VA must show that 
the  essential fairness of the adjudication was not affected 
, such as by demonstrating:  (1) that any defect was cured by 
actual knowledge on the part of the claimant, see Vazquez-
Flores v. Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. 
January 30, 2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice errors 
regarding increased ratings for diabetes mellitus and TDIU 
did not affect the essential fairness of the adjudication 
because statements of the case in February 2005 and January 
2006 did provide detailed descriptions of the criteria for 
the assignment of a rating or total disability, an 
opportunity for the veteran to respond, and a subsequent 
readjudication in supplemental statements of the case in 
October 2007.  In November 2007, the veteran stated that he 
had no further evidence to submit.  Furthermore, the veteran 
reported that he had been granted Social Security 
Administration (SSA) disability benefits and that the 
associated records would show the impact of his disabilities 
on his employment.  VA obtained records utilized by SSA 
adjudicators including a functional capacity assessment.  
Therefore, the Board concludes that the veteran had actual 
knowledge of the rating criteria and that there is competent 
evidence of the effect of his disabilities on his daily 
living and employment.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.
 
The veteran served in the U.S. Army as an aircraft repair 
parts specialist including service in the Republic of Vietnam 
from February 1968 to February 1969.   He contends that the 
symptoms of diabetes, retinopathy, and peripheral neuropathy 
are more severe than are contemplated by the current ratings 
and that his service connected disabilities preclude all 
forms of substantially gainful employment.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  VA must take into account 
the veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).

Since the veteran timely appealed the rating initially 
assigned for retinopathy and peripheral neuropathy, the Board 
must consider entitlement to "staged" ratings to compensate 
for times since filing the claim when the disabilities may 
have been more severe than at other times during the course 
of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Where entitlement to compensation has already 
been established as for diabetes mellitus and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).   However, staged ratings are still 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Diabetes Mellitus

Diabetes mellitus warrants a 10 percent rating if the disease 
is manageable by diet only.  A 20 percent rating is warranted 
if management of the disease requires insulin and restricted 
diet, or oral hypoglycemic agents and restricted diet.  A 40 
percent rating is warranted if management of the disease 
requires insulin, restricted diet, and regulation of 
activities.  Compensable complications are evaluated 
separately unless they are used to establish a rating of 60 
percent or higher.  38 C.F.R. § 4.119, Diagnostic Code 7913.  
Here, the veteran's complications of diabetes, specifically 
retinopathy, peripheral neuropathy, and periodontal disease, 
are separately compensable.  

Service medical records are silent for any symptoms, 
diagnoses, or treatment for diabetes in service.  In October 
2000, a VA nurse practitioner diagnosed diabetes with 
opthamopathy without reference to blood or other clinical 
test results.  The practitioner advised a restricted diet but 
did not prescribe medication.  The diagnoses were continued 
in periodic primary care assessments without a change in 
treatment regimen.  The veteran was subsequently diagnosed 
with several complications of diabetes.  

In June 2005, a private medical examiner performed a 
disability determination for SSA and noted that the veteran's 
diabetes required no medication. In September 2005 and August 
2007, VA examiners reviewed the veteran's VA medical records.  
The examiners noted no significant weight changes, episodes 
of ketoacidosis or hypoglycemic reactions, physical activity 
restrictions, or requirement for medication.  The examiners 
noted that the veteran's diabetes was controlled strictly by 
diet.  

The Board concludes that an increased rating greater than 10 
percent for diabetes is not warranted because the weight of 
competent medical evidence showed that the veteran's disease 
was controlled by diet without the use of insulin, oral 
hypoglycemic agents, or restriction of activity.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetic Retinopathy and Maculopathy

Diabetic retinopathy, also known as diabetic retinitis, is 
rated from 10 to 100 percent for impairment of visual acuity 
or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating during periods of 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6006.  
Visual acuity rating is based on the best distance vision 
obtainable with best correction by glasses except in cases 
involving keratocomus or where the spherical correction 
between the two eyes varies by more than four diopters.  
38 C.F.R. § 4.75, 4.84a, Table V.  Neither exception is 
evident in this case.  

Ratings for contraction of visual field in each eye are 
determined by computing an average concentric contraction 
using test results from a Goldman perimeter chart.  38 C.F.R. 
§ 4.76, 4.76a, 4.84a, Diagnostic Code 6080.   Maculopathy is 
any pathological condition of the macula retinae.  Dorland's 
Illustrated Medical Dictionary, 978 (28th Ed. 1994).   There 
is no separate diagnostic code for maculopathy.  As the 
definition of maculopathy encompasses any pathological 
condition of the retina and was used by examiners in 
conjunction with retinopathy, the Board concludes that this 
disorder is closely associated with retinopathy and is best 
rated by its effect on visual acuity.  

In January 2003, a VA opthamologist measured the veteran's 
best corrected visual acuity as 20/25 in both eyes with clear 
lenses and a full field of view.  Although the on-going 
clinical problem list included notations of diabetic 
retinopathy and maculopathy, the opthamologist diagnosed 
refractive error and presbyopia and specifically noted no 
evidence of diabetic retinopathy.  

In April 2004, the same opthamologist measured the veteran's 
best corrected visual acuity as 20/40 in both eyes with full 
field of view.  However, the opthamologist noted evidence of 
proliferative diabetic retinopathy and maculopathy in the 
right eye and mild nonproliferative retinopathy in the left 
eye.  She also noted bilateral nuclear cataracts and stated 
that they were as likely as not related to diabetes.  In June 
2004, the veteran was granted service connection for diabetic 
retinopathy, maculopathy, and bilateral nuclear cataracts, 
effective in February 2004.

In September 2005, a VA examiner measured the veteran's best 
corrected visual acuity as 20/50 in both eyes with no visual 
field deficit.  The examiner noted an epiretinal fibrous band 
in the right eye and mild nonproliferative diabetic 
retinopathy.  The examiner attributed the loss of vision in 
the right eye to a combination of the epiretinal band and 
refractive error and in the left eye to refractive error 
only.  He further stated that the presence of senile 
cataracts was not related to diabetes.  

In September 2005, a private physician reviewed the record of 
eye examinations for the Social Security Administration.  
Regrettably, his findings contain abbreviations that are 
unclear.  However, a concurrent functional capacity test did 
not show any visual limitations, and SSA did not cite visual 
acuity deficits or eye disease in the adjudication for 
disability benefits. 

In January 2007, a VA examiner noted no indications of 
retinopathy bilaterally but did measure elevated interocular 
pressure and diagnosed glaucoma.  In March 2007, a VA 
examiner noted the presence of open angle glaucoma, 
controlled with medication.  

In July 2007, a VA examiner measured corrected visual acuity 
as 20/70 in the right eye and 20/40 in the left eye and 
diagnosed controlled glaucoma and bilateral cataracts.  In 
August 2007, a VA examiner noted the veteran's reports of a 
progressive loss of vision over the previous year but no eye 
pain.  The examiner measured the veteran's best corrected 
visual acuity as 20/50 in the right eye and 20/40 in the left 
eye.  The examiner noted macular folds in the right eye but 
found no active diabetic retinopathy.  A concurrent Goldman 
perimetry test showed very severe peripheral constriction 
with 17 degrees of field remaining on the right and 14 
degrees of field remaining on the left.  The examiner noted 
that these results were not compatible with optic nerve 
findings and recommended that the testing be repeated.  
Nevertheless, the examiner stated that the loss of vision was 
caused by refractive error and senile cataracts and not 
caused by or a result of diabetes.   

The Board concludes that an increased initial rating greater 
than 10 percent for diabetic retinopathy and maculopathy is 
not warranted at any time during the period of time covered 
by the appeal.   

Prior to April 2004, visual acuity had been measured as 20/25 
bilaterally with no observation of retinopathy.  From 
38 C.F.R. § 4.84a, Table V, this level of acuity warranted a 
noncompensable rating   In April 2004 the veteran's visual 
acuity was measured as 20/40 but with evidence of 
proliferative retinopathy in the right eye attributed to 
diabetes.  Although the level of acuity from Table V 
continued to be noncompensable, a rating of 10 percent was 
warranted because there was evidence of active retinal 
pathology.  

In September 2005, visual acuity was noted to be 20/50 
bilaterally but with a macular band in the right eye and 
nonproliferative retinopathy in the left eye.  From Table V, 
the level of acuity warranted a 10 percent rating but no 
additional rating was warranted because there was no observed 
active pathology.  The examiner noted that the band 
contributed to the loss of acuity but not the 
nonproliferative retinopathy.   

In January 2007, a VA examiner did not perform a refraction 
measurement.  However, the examiner noted the presence of the 
epiretinal membrane in the right eye but with no indications 
of retinopathy in either eye.  The examiner noted elevated 
interocular pressures and diagnosed glaucoma.  In July 2007, 
acuity was 20/70 in the right eye and 20/40 in the left eye.  
In August 2007, visual acuity was measured as 20/50 in the 
right eye and 20/50 in the left eye with the presence of 
macular folds on the right but with no active pathology.  
From Table V, the level of acuity for both measurements 
warrants a 10 percent rating with no additional rating for 
active pathology.  A higher rating is not warranted because 
the loss of visual acuity is not more severe and because 
there was no active pathology for retinopathy.  

The Board acknowledges that the Goldman perimetry test in 
August 2007 showed a significant deterioration of field of 
vision.  However, the examiner noted that the test results 
were not consistent with other observations and recommended 
the test be repeated for confirmation.  The examiner 
attributed the decreased vision including possible loss of 
field of view to refractive error and senile cataracts.  The 
Board notes that one examiner in 2004 stated that nuclear 
cataracts were related to diabetes but that two examiners in 
2005 and 2007 stated that the cataracts were a senile type 
and specifically not related to diabetes.  The weight of 
competent medical evidence is that senile cataracts are 
unrelated to diabetes or to retinopathy.  Therefore, a rating 
that contemplates the effects of cataracts is not warranted.  
Furthermore, there is no competent medical evidence that the 
veteran's glaucoma, first diagnosed in March 2007, is related 
to any service-connected disability. 

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Peripheral Neuropathy of the Right and Left Upper Extremities

Diseases of the peripheral nerves and their residuals are 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.
Incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis, whether due to varied level of a nerve 
lesion or to partial regeneration.  When involvement is 
wholly sensory, the rating should be for a mild or at most 
moderate degree.  Consideration is given to deformities, 
inability to extend or flex fingers or wrist or make a fist, 
and defective opposition or abduction of the thumb.  Ratings 
are for unilateral involvement.  For incomplete paralysis of 
the median nerve, a ten percent rating is warranted for mild 
symptoms.  A 30 percent rating is warranted for moderated 
symptoms on the dominant side and 20 percent on the non-
dominant side.  A 50 percent rating is warranted for severe 
symptoms on the dominant side and 40 percent on the non-
dominant side.  Higher ratings are warranted for complete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Service medical records showed that the veteran is right 
handed. 

In April 2004, a VA examiner noted the veteran's reports of 
daily pain and numbness of the hands becoming worse at night 
and in damp weather.  He reported that he remained capable of 
all daily activities and operation of an automobile.  The 
examiner noted that motor function was normal with no loss of 
muscle tone or atrophy.  A sensory examination was also 
normal, and there was no impairment of speech or cerebral 
function.  There were no tremors or incoordination but a 
finger rub test was decreased bilaterally, less on the left 
side.  The examiner referred to electrodiagnostic studies 
that showed increased latency and very low amplitude for the 
right and left medial nerve motor branch.  The examiner 
diagnosed peripheral neuropathy of the upper extremities with 
median nerve involvement in the form of carpal tunnel 
syndrome.  He stated that the disorder was related to 
diabetes. 

In April 2005, a private physician noted the results of a 
hand function study as part of an SSA disability evaluation.  
The physician noted no pain, atrophy, tremors, sensory 
deficits or deformities.  The physician noted no loss of 
strength and that the veteran was fully capable of functions 
such as grip, grasp, pinch, finger opposition, pickup a coin, 
button shirt, and write without limitation.   

In September 2005, the same VA examiner as in 2004 noted a 
review of the veteran's VA medical records including his last 
VA examination.  He noted the veteran's reports of continued 
bilateral hand pain and numbness.  The examiner noted that 
the veteran had been diagnosed with degenerative joint 
disease, confirmed by X-ray, with the most severe pain in the 
knees.  The examiner noted no paralysis, involuntary 
movement, or loss of muscle tone.  Sensory responses and 
reflexes in the upper extremities were normal.  The examiner 
diagnosed diabetic peripheral neuropathy of the upper 
extremities that was practically unchanged since 2004 but 
superimposed by symptoms of degenerative joint disease.  

In May 2007, a VA examiner noted the veteran's reports of 
increasing multiple joint pains including in the shoulders 
and hands, worse in mornings and in damp weather, for which 
he obtained some relief from arthritis medication. The 
examiner noted some decrease in upper extremity motor 
strength that he attributed to the effect of joint pain.  The 
examiner primarily focused his assessment on the lower 
extremities and noted some impairment of daily function.  He 
did not specifically address the impact of upper extremity 
function.  

The Board concludes that an increased initial rating greater 
than 10 percent for peripheral neuropathy of the upper 
extremities, manifesting in the bilateral medial nerves in 
the form of carpal tunnel syndrome, is not warranted.  The 
weight of competent medical evidence shows that the veteran's 
nerve-related symptoms are substantially sensory in the form 
of pain and numbness.  Electrodynamic studies showed latency 
and low amplitude, but there is no loss of function, 
deformity, or motor deficit.  A hand function study in April 
2005 also showed no loss of function and the examiner in May 
2007 noted that symptoms of nonservice-connected degenerative 
joint disease were superimposed on the peripheral nerve 
disorders.  The Board concludes that the veteran's bilateral 
upper extremity nerve symptoms alone are best described as 
mild.  A higher rating for moderate symptoms is not warranted 
because there is no partial paralysis, deformity, or loss of 
motor function of the hands and wrists.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Total Disability Based on Individual Unemployability

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  For the purposes of identifying 
one 60 percent or one 40 percent disability, disorders of 
both upper or both lower extremities (including the bilateral 
factor) or disorders resulting from a common etiology will be 
considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).   In exceptional circumstances, where the veteran 
does not meet the percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

The veteran's claim for TDIU was received by the RO in June 
2005.  The veteran stated that he had a high school 
education.  He provided a copy of an October 2004 letter to 
his employer, a general contractor, in which he resigned from 
his position as a foreman due to his health. There is no 
evidence in the file from the employer to show excessive 
absences or unsatisfactory performance.  There is no 
indication that the veteran requested or the employer offered 
any accommodations or alternate work assignments.  The 
veteran also provided a copy of a June 2005 of award of SSA 
disability benefits.  In his claim, the veteran stated that 
he was unable to work as a result of his service-connected 
disabilities, especially disorders of his median and sciatic 
nerves.  

At the time of his claim, the veteran had the following 
service-connected disabilities:  diabetes mellitus, rated as 
10 percent disabling; diabetic retinopathy and related vision 
disorders, rated as 10 percent disabling; peripheral 
neuropathy of the four extremities, each individually rated 
as 10 percent disabling; and a dental disorder related to 
diabetes rated as noncompensable.  The combined rating was 50 
percent.  The veteran had the following nonservice-connected 
disorders: bronchial asthma, vascular hypertension, and 
erectile dysfunction.  

In July 2007, the RO granted increased ratings of 20 percent 
each for bilateral peripheral neuropathy of the lower 
extremities only, effective on November 21, 2006, the date of 
claim for an increased rating.  The combined rating is now 60 
percent.  The RO also recognized the following additional 
nonservice-connected disorders: depression, hypertrophy of 
the prostate, and bilateral arthritis of the knees.  

As a preliminary matter, the Board concludes that the veteran 
met the statutory requirements for TDIU on November 21, 2006 
because all his service-connected disabilities arise from the 
common etiology of diabetes mellitus.  Therefore, for the 
purposes of this regulation, the veteran had one disability 
rated as 60 percent disabling starting in November 2006.  The 
Board must now evaluate whether the veteran is unable to 
secure or follow a substantially gainful occupation due to 
this service connected disability.  

The Board refers to the medical evidence discussed above 
regarding the level of disability imposed by diabetes 
mellitus, retinopathy, and bilateral peripheral neuropathy of 
the upper extremities. The veteran does not claim nor does 
the record show any significant impact on employability due 
to his dental disorder.  

In April 2004, a VA examiner noted the veteran's reports of 
daily pain, numbness and cramping of the legs becoming worse 
at night and in damp weather. The veteran also reported loss 
of hair on the lower legs.  He reported that he remained 
capable of all daily activities and operation of an 
automobile.  The examiner noted that motor function was 
normal with no loss of muscle tone or atrophy.  A sensory 
examination was also normal.  There were no tremors or 
incoordination but some hypoactive deep tendon reflexes.  The 
veteran was also using a cane and wearing a knee brace.  The 
examiner referred to electrodiagnostic studies that showed a 
slowing of the left posterior tibia motor nerve, no response 
from the left sural nerve, and low amplitude for the right 
posterior tibial nerve.  The examiner diagnosed peripheral 
neuropathy of the sensory motor type in the lower 
extremities.  He stated that the disorder was related to 
diabetes. 

In April 2005, private physicians performed a disability 
evaluation for SSA.  A physician noted the veteran's reports 
of bilateral knee pain and swelling, worse on the left, with 
constant limping and use of a cane.  The physician noted no 
reports or observations of neurological symptoms or unusual 
vision deficits.  The physician noted swelling, tenderness, 
and limitation of motion of both knees and the cervical and 
lumbosacral spine.  X-rays showed degenerative changes of the 
knees and spine and an atherosclerotic aorta.  The physician 
diagnosed osteoarthritis of the knees, uncontrolled blood 
pressure, bronchial asthma by history, and noninsulin 
dependent diabetes and stated that the veteran was limited in 
standing, sitting, walking, and climbing stairs as a result 
of osteoarthritis.   In a concurrent residual function 
capacity assessment, an examiner additionally noted 
limitations in lifting and stooping also related to 
osteoarthritis.  In June 2005, SSA awarded disability 
benefits for osteoarthritis and allied disorders and asthma.  

In September 2005, the same VA examiner as in 2004 noted a 
review of the veteran's VA medical records including his last 
VA examination.  He noted the veteran's reports of continued 
cramps and numbness in the lower extremities as well as knee 
joint pain.  The examiner noted that the veteran had been 
diagnosed with degenerative joint disease, confirmed by X-
ray, with the most severe pain in the knees, and that the 
veteran was now using bilateral crutches and knee braces with 
a cautious, impaired gait.  The examiner noted no paralysis, 
involuntary movement, or loss of muscle tone.  Sensory 
responses and reflexes in the lower extremities were normal.  
The examiner diagnosed diabetic peripheral neuropathy of the 
lower extremities that was practically unchanged since 2004 
but superimposed by symptoms of degenerative joint disease. 

In May 2007, a VA examiner noted the veteran's reports of 
increasing weakness and numbness in the lower extremities.  
The examiner noted that muscle strength was decreased due to 
joint pain inhibition and not due to a nerve dysfunction.  

The Board concludes that total disability based on individual 
unemployability is not warranted.  Although the veteran has 
several service connected disabilities arising from a common 
etiology that reach a combined rating of 60 percent, 
competent medical evidence and functional assessments showed 
that the veteran is not precluded from substantially gainful 
employment solely as a result of his service- connected 
disabilities.  

The veteran's diabetes is controlled with diet without 
medication or restriction of activity.  The veteran 
experiences numbness and pain in the upper and lower 
extremities related to peripheral neuropathy, but he also 
experiences pain, limitation of motion, and functional loss 
to greater extent from nonservice-connected osteoarthritis of 
the knees and spine.  Loss of muscle strength in the lower 
legs has also been attributed to joint disease.  

The veteran has some uncorrected deficit in visual acuity and 
a recent significant reduction in field of vision; however, 
examiners have attributed the loss of vision to refraction 
error and senile cataracts.  No active retinopathy related to 
diabetes has been noted since 2005.  The veteran is no longer 
able to operate an automobile but the increased severity of 
visual acuity and filed of vision starting in 2007 was 
attributed to nonservice-connected eye disorders. 

The Board acknowledges that there has been no VA assessment 
of occupational function.  However, the Board finds that the 
assessment performed for SSA in 2005 was comprehensive and 
concluded that the veteran was unable to work as a result of 
osteoarthritis and asthma.  The SSA reports did not cite 
diabetes, visual disabilities, or peripheral neuropathy as 
contributing factors.  

Regrettably, the weight of the credible evidence demonstrates 
that the veteran's service-connected disabilities alone do 
not impose impairment so severe that it is impossible for the 
average person to secure and follow a substantially gainful 
occupation.   As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating greater than 10 percent for diabetes 
mellitus is denied. 

An increased initial rating greater than 10 percent for 
diabetic retinopathy and maculopathy is denied.  

An increased initial rating for peripheral neuropathy of the 
right upper extremity is denied. 

An increased initial rating for peripheral neuropathy of the 
left upper extremity is denied.

Total disability based on individual unemployability is 
denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


